 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                      SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   EDWARD CURLEY,                                   Case No.: 18-CV-2398 W (RBB)
10                                   Plaintiff,
                                                      ORDER GRANTING JOINT
11   v.                                               MOTION TO DISMISS WITH
                                                      PREJUDICE [DOC. 31]
12   GENERAL MOTORS, LLC, et al.,
13                                Defendants.
14
15
          Parties have filed a joint motion to dismiss with prejudice. [Doc. 31.] Good cause
16
     appearing, the Court GRANTS the joint motion. This action is dismissed WITH
17
     PREJUDICE.
18
19
          IT IS SO ORDERED.
20
21
     Dated: December 20, 2019
22
23
24
25
26
27
28

                                                  1
                                                                            18-CV-2398 W (RBB)
